Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is in responsive to the Request Consideration-After Non Final Reject filed on 10/22/2021.  This is Corrected Notice Allowance
Claims 1-3, 6-11, 13-17, and 19 are allowed. 
EXAMINER’S AMENDMENT
The Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in a telephone interview held by Applicant’s representative, Mr. Plati Frank (Reg. No. 59,153), and Examiner Linh Pham, on December 17, 2021.  Applicant’s representative, Mr. Plati has agreed and authorized the Examiner to amend claims as the Examiner’s suggestion on December 14, 2021. 



Claims
Replacing claims 1-20 as following:	
1.	(Currently amended) A method for providing user feedback for a website, the method comprising:
generating, via a programming interface of a first computing device, a substantially transparent overlay for a graphical user interface (GUI) of a web page, the substantially transparent overlay preventing user interaction with the GUI of the web page;
receiving coordinates of an area on the substantially transparent overlay; 
translating, by the first computing device, the coordinates of the area on the substantially transparent overlay to source code for an element on the GUI of the web page located at a corresponding position of the coordinates of the area on the substantially transparent overlay; [[and]]
transmitting, by the first computing device, source code for the element to a second computing device for rendering the element on a second computing device GUI;
rendering, by the first computing device, a graphical element on the substantially transparent overlay, a position of the graphical element corresponding to the coordinates of the area on the substantially transparent overlay; and
transmitting source code for the graphical element rendered on the substantially transparent overlay to the second computing device.
2.	(Original) The method of claim 1, further comprising:

3.	(Original) The method of claim 1, wherein the coordinates of the area on the substantially transparent overlay are received via a user input device.
4.-5.	(Canceled).
6  	(Currently amended) The method of claim 1, further comprising:
rendering, by the second computing device, the graphical element on the GUI of the web page displayed on a display of the second computing device.
7  	(Currently amended) The method of claim 1, further comprising:
creating an image file including the GUI of the web page and the graphical element rendered on the substantially transparent overlay, the image file created from source code of the GUI of the web page and the graphical element; and
transmitting the image file to the second computing device.
8	(Currently amended) A system, comprising:
a first computing device; and
a second computing device configured to communicate with the first computing device;
the first computing device configured to perform operations including:

	receiving coordinates of an area on the substantially transparent overlay; 
	translating the coordinates of the area on the substantially transparent overlay to source code for an element on the GUI of the web page located at a corresponding position of the coordinates of the area on the substantially transparent overlay; [[and]]
	transmitting, by the first computing device, the source code for the element to the second computing device for rendering the element on a second computing device GUI;
rendering, by the first computing device, a graphical element on the substantially transparent overlay, a position of the graphical element corresponding to the coordinates of the area on the substantially transparent overlay; and
transmitting source code for the graphical element rendered on the substantially transparent overlay to the second computing device. 
9	(Original) The system of claim 8, wherein the second computing device is configured to render the element of the GUI of the web page defined by the source code on the second computing device GUI of the second computing device.

11	(Original) The system of claim 8, wherein the second computing device is a server configured to associate the source code for the element with a problem report and store the problem report and the source code for the element in a database.
12	(Canceled).
13	(Currently amended) The system of claim 8, further comprising:
rendering, by the second computing device, the graphical element on the GUI of the web page displayed on a display of the second computing device.
14	(Original) The system of claim 13, further comprising:
creating an image file including the GUI of the web page and the graphical element rendered on the substantially transparent overlay, the image file created from source code of the GUI of the web page and the graphical element; and
transmitting the image file to the second computing device.
15	(Currently amended) A non-transitory computer readable medium having stored therein instructions that are executable for performing operations including: 
generating, via a programming interface of a first computing device, a substantially transparent overlay for a graphical user interface (GUI) of a web page, the substantially transparent overlay operable to prevent user interaction with the GUI of the web page;

translating, by the first computing device, the coordinates of the area on the substantially transparent overlay to source code for an element on the GUI of the web page located at a corresponding position of the coordinates of the area on the substantially transparent overlay; [[and]]
transmitting, by the first computing device, the source code for the element to a second computing device for rendering the element on a second computing device GUI;
rendering, by the first computing device, a graphical element on the substantially transparent overlay, a position of the graphical element corresponding to the coordinates of the area on the substantially transparent overlay; 
creating an image file including the GUI of the web page and the graphical element rendered on the substantially transparent overlay, the image file created from source code of the GUI of the web page and the graphical element; and
transmitting the image file to the second computing device.
16	(Original) The non-transitory computer readable medium as defined in claim 15, further comprising instructions for performing operations including:
rendering, by the first computing device, a graphical element on the substantially transparent overlay, a position of the graphical element corresponding to the coordinates of the area on the substantially transparent overlay.
17	(Original) The non-transitory computer readable medium as defined in claim 15, further comprising instructions for performing operations including:
communicating with a user input device to receive the coordinates the area on the substantially transparent overlay.

19	(Currently amended) The non-transitory computer readable medium as defined in claim 15, further comprising instructions for performing operations including:
transmitting source code for the graphical element rendered on the substantially transparent overlay to the second computing device.
20	(Canceled).
Examiner's Statement of reason of Allowance
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method and apparatus for providing user feedback for a website includes generating a substantially transparent overlay for a graphical user interface (GUI) of a web page, the substantially transparent overlay preventing user interaction with the GUI of the web page.
The closest prior art, as previously and currently recited, Skirpa is directed to a method/system for receiving the metadata describing the location of the capture area of the webpage from the user device; creating markup tags from the received metadata configured to render the captured web content corresponding to the capture area in the interface window; and transmitting the markup tags configured to render the captured web content to the user device.  Falkenberg is directed to a method/system for perform an operation for validating and adapting a GUI structure to a screen of a client device; wherein receiving by 
Therefore the claims are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH K PHAM whose telephone number is (571)270-3230.  The examiner can normally be reached on Monday-Thursday from 8:00 AM to 6:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LINH K PHAM/
Primary Examiner, Art Unit 2174